 

SENIOR SECURED CONVERTIBLE NOTE AMENDMENT AGREEMENT AND WAIVER

 

THIS SENIOR SECURED CONVERTIBLE NOTE AMENDMENT AGREEMENT AND WAIVER (this
“Agreement”) is made and entered into as of July 27, 2016, by and between
Enerpulse Technologies, Inc., a Nevada corporation (the “Company”), and the
noteholder listed on the signature page hereto (the “Noteholder”).

 

RECITALS

 

WHEREAS, the Noteholder is the holder of certain of the Company’s Senior Secured
Convertible Notes due 2018 (all such Senior Secured Convertible Notes due 2018,
whether held by the Noteholders or otherwise and whether outstanding as of the
date hereof or previously converted, collectively, the “Original Notes”) that
was originally issued pursuant to that certain Securities Purchase Agreement,
dated as of February 6, 2015, by and among the Company and the purchasers named
therein (the “Securities Purchase Agreement”);

 

WHEREAS, the Noteholder is the beneficial owners of the principal amount of
Original Notes set forth under their respective names on the signature pages
hereto (the “Noteholder Original Notes”);

 

WHEREAS, pursuant to Section 14 of the Original Notes, all the Original Notes
may be amended with the written consent of the holders of Original Notes
representing at least a majority of the aggregate principal amount of Original
Notes outstanding (the “Required Holders”);

 

WHEREAS, the Company and the Noteholder desire to enter into this Agreement in
order to amend and restate all of the Original Notes outstanding as of the date
hereof (the “Amendment”), with each Original Note, as so amended and restated,
to be in substantially in the form attached hereto as EXHIBIT A (the “Amended
Notes”);

 

WHEREAS, the Amended Notes shall be convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (as converted,
collectively, the “Conversion Shares”), interest on the Amended Notes shall be
payable in cash or cash and Common Stock as provided in the Amended Notes;

 

WHEREAS, the Company and the Noteholder are agreeing, among other things, to
lower the conversion price of the Amended Notes to $0.05 from $0.20, provide for
a mandatory conversion upon the occurrence of a Qualified Offering (as defined
in the Amended Notes), and subordinate the payment of any and all of the
principal amount of and interest on the Amended Notes;

 

WHEREAS, the Noteholder has agreed to waive certain Events of Default (as
defined in the Original Notes) under the Original Notes and the Noteholder
Amended Note (as defined below) and certain payments required to be made by the
Company to the Noteholder under the Securities Purchase Agreement and the
Registration Rights Agreement, by and among, the Company and the investors named
therein;

 

1

 

 

WHEREAS, concurrently herewith the Company has agreed to attempt to enter into
agreements identical to this Agreement (the “Other Agreements”) (other than with
respect to the noteholder’s name, proportional changes in the numbers reflecting
the different principal amount of the noteholder’s Original Notes subject
thereto and possibly the date of the Other Agreements) with each other holder of
Original Notes (the “Other Noteholders”).

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholder
hereby agree as follows:

 

1. Amendment. Subject to the terms and conditions of this Agreement (including,
without limitation, the satisfaction (or waiver) of the conditions set forth in
Sections 7.1 and 7.2 below), the Company and the Noteholder hereby agree that,
subject to the prior receipt by the Company of consents from the Required
Holders approving the Amendment, the Amendment will be effective automatically
and without any further action at 10:00 a.m., New York time, on the first to
occur of (a) July 29, 2016, and (b) the first business day following the
Company’s receipt of fully executed copies of this Agreement from each and every
holder of Original Notes outstanding as of the date hereof (such date and time
being the “Amendment Time”).

 

1.1 Upon execution of this Agreement, the Noteholder shall irrevocably consent
to the Amendment, which upon receipt by the Company of consents from the
Required Holders approving of the Amendment prior to the Amendment Time (the
“Approval”), will automatically and without any further action result in all the
outstanding Original Notes being amended and restated as of the Amendment Time,
with each of the Original Notes, as so amended and restated, to be substantially
in the form attached hereto as EXHIBIT A.

 

1.2 As of the Amendment Time and subject to the Approval, all the Original Notes
outstanding as of the Amendment Time shall be amended, restated, replaced and
superseded in their entirety by the Amended Notes, and all Original Notes shall
be deemed cancelled in their entirety, to cease to exist and to be of no further
force and effect.

 

1.3 In addition to a properly completed and signed signature page to this
Agreement delivered by the Noteholder to the Company in accordance with Section
9.13, any holder of Original Notes who wishes to consent to the Amendment must
also mail or otherwise deliver to the Company the certificate(s) representing
its Original Notes prior to the Amendment Time. The certificate(s) representing
its Original Notes should be delivered to the contact set forth on the Company’s
signature page to this Agreement. The method of delivery of the Original Note
certificate(s) is at the election and risk of the holder. Instead of delivery by
mail, holders should use an overnight or hand delivery service, properly
insured. In all cases, sufficient time should be allowed to assure delivery to
and receipt by the Company of the Original Note certificate(s) before the
Amendment Time. In the event the Approval is not obtained prior to July 29, 2016
or this Agreement is otherwise terminated pursuant to Section 8, any delivered
Original Note certificate(s) will be returned to the applicable holder at the
Company’s expense as promptly as practicable after July 29, 2016.

 

2

 

 

1.4 Upon the Approval, the Company shall promptly deliver or cause to be
delivered to each holder of then-outstanding Original Notes (including the
Noteholder) the Amended Note of such holder in a principal amount equal to that
of the principal amount of such holder’s Original Notes, which in no event shall
be later than two Business Days after the Amendment Time. The Noteholder’s
Amended Note shall be referred to herein as the “Noteholder Amended Note”.

 

1.5 For the sake of clarity, from and after the Amendment Time, each of the
following defined terms in the Transaction Documents (as defined in the
Securities Purchase Agreement) includes the following:

 

(a) the defined term “Notes” will include the Amended Notes as defined in the
recitals to this Agreement; and

 

(b) the defined term “Conversion Shares” will include the Conversion Shares as
defined in the recitals to this Agreement.

 

2. Waivers.

 

2.1 Subject to the Company’s compliance with the terms and conditions of this
Agreement, the Noteholder hereby (i) agrees not to pursue until September 22,
2016, and hereby waives until September 22, 2016, any of its remedies under the
Original Notes or the Noteholder Amended Note as result of any Event of Default
referred to in Sections 4(a)(i), 4(a)(ii), 4(a)(iv), 4(a)(x), and 4(a)(xvii)
therein occurring before such date; and (ii) agrees that there will be no
downward adjustment of the conversion price of the Notes pursuant to Section
7(a) in connection with the issuance by the Company of its 10% senior secured
convertible notes due 2019 and 15% senior subordinated secured convertible notes
due 2019.

 

2.2 Subject to the Company’s compliance with the terms and conditions of this
Agreement, the Noteholder hereby (i) agrees not to pursue and irrevocably and
unconditionally waives the right to receive any amounts owed, or which in the
future may be owed, to the Noteholder or the other holder of the Original Notes
under Section 4(o) of the Securities Purchase Agreement, as a result of the
Company’s failure for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or the Company failure to satisfy any
condition set forth in Rule 144(i)(2); and (ii) agrees and consents to the
issuance by the Company of its 10% Senior Secured Convertible Notes due 2019 and
its 15% Senior Subordinated Secured Convertible Notes due 2019.

 

2.3 Subject to the Company’s compliance with the terms and conditions of this
Agreement, the Noteholder hereby agrees not to pursue until September 20, 2016,
and hereby waives until September 20, 2016, any of its or any other holders of
Registrable Securities’ (as defined in the Registration Rights Agreement)
remedies under the Registration Rights Agreement as a result of any Maintenance
Failure (as defined in the Registration Rights Agreement) occurring before such
date.

 

3

 

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Noteholder, as of the date of this Agreement and as of the
Amendment Time, that:

 

3.1 Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of Nevada.

 

3.2 Validity; Enforcement. The execution and delivery of this Agreement and the
Noteholder Amended Note by the Company and the performance of its obligations
hereunder and thereunder, have been duly authorized by all necessary corporate
action, and no other corporate proceedings on the Company’s part are necessary
for the execution and delivery of this Agreement and such Noteholder Amended
Note, and the performance of the Company’s obligations provided for herein and
therein. Assuming the execution and delivery of this Agreement by the Company
and the Noteholder and the Noteholder Amended Note by the Company, such
documents will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and subject to the Approval with respect to the Noteholder Amended
Note.

 

3.3 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery of this Agreement and the Noteholder Amended Note
by the Company, and the performance of the Company’s obligations hereunder and
thereunder, will not (i) conflict with or violate the Company’s amended and
restated certificate of incorporation or its amended and restated bylaws, each
as amended, (ii) conflict with or violate any Legal Requirement applicable to
the Company, or by which any of its properties is bound or affected, or (iii)
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument to which the Company is a party or by which the Company or any of its
material properties is bound or affected, except where, in the case of clauses
(ii) and (iii), any of the foregoing would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) The execution and delivery of this Agreement and the Noteholder Amended Note
by the Company, and the performance of their obligations hereunder and
thereunder, will not require any prior consent, approval or authorization, or
prior filing with or notification to, any Governmental Authority, except for
filings with the Securities and Exchange Commission (the “SEC”), filings
required under state securities or blue sky laws, and filings with any other
market or exchange on which the Company’s Common Stock is or becomes listed for
trading (the “Principal Market”), and except where the failure to obtain such
consents, approvals or authorizations, or to make such notifications or filings,
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

4

 

 

3.4 No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D of the Securities Act (“Regulation D”)) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the Noteholder Amended Note,
the related shares of Common Stock paid in lieu of cash interest, or the related
Conversion Shares (collectively, the “Amended Note Securities”) in a manner that
would require registration of the Amended Note Securities under the Securities
Act or the approval of the Company’s shareholders under any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.

 

3.5 No General Solicitation. Neither the Company nor any of its affiliates or
any other Person acting on its or their behalf (other than any holder of the
Original Notes or their respective affiliates or any other Person acting on
their behalf, as to which no representation is made) has solicited offers for,
or offered, the Amended Note Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

 

3.6 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Noteholder contained herein and its compliance with its
agreements set forth herein, it is not necessary, in connection with the
Amendment, to register the Amended Note Securities under the Securities Act.

 

3.7 Common Stock. All of the outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, and are fully paid and
non-assessable.

 

3.8 Holding Period. For the purposes of Rule 144 under the Securities Act (“Rule
144”), the Company acknowledges that the holding period of the Noteholder
Original Notes may be tacked onto the holding period of the Noteholder Amended
Note (including the related Conversion Shares) and the Company agrees not to
take any position contrary to this Section 2.8 unless required to do so by the
SEC or Principal Market. Upon the request of the Noteholder, unless prohibited
by the SEC or Principal Market, the Company agrees to take all reasonable
actions necessary for the issuance of such Amended Note Securities without
restriction or restrictive legend, including, without limitation, providing to
its transfer agent the necessary certification or, only in the event that such
Company certification is not sufficient for its transfer agent, obtaining from
its legal counsel any necessary legal documentation.

 

4. Representations and Warranties of the Noteholder.

 

The Noteholder represents and warrants to the Company, as of the date of this
Agreement and as of the Amendment Time, as follows:

 

4.1 Organization’s Authority. If an entity, the Noteholder is duly organized and
validly existing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereunder (including consenting to the Amendment).

 

5

 

 

4.2 Ownership of Noteholder Original Notes. The Noteholder owns as of the date
hereof and will own immediately prior to the Amendment Time, the Noteholder
Original Notes in the aggregate principal amount set forth under its name on its
signature page hereto. Except for the Noteholder’s obligations under this
Agreement, the Noteholder has sole power of disposition with respect to all the
Noteholder Original Notes, with no restrictions on its rights of disposition
pertaining thereto and no Person or entity other than the Noteholder has any
right to direct or approve the disposition of any of the Noteholder Original
Notes.

 

4.3 No Sale or Distribution. The Noteholder is consenting to the Amendment and
is acquiring the Amended Note Securities for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, the
Noteholder does not agree to hold any of the Amended Note Securities for any
minimum or other specific term and reserves the right to dispose of the Amended
Note Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The Noteholder does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Amended Note Securities.

 

4.4 Accredited Investor Status. The Noteholder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

4.5 Decision to Amend and Restate. The Noteholder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. The Noteholder
understands that its investment in the Amended Note Securities via the Amendment
involves a high degree of risk and could result in a complete loss of such
investment. The Noteholder has sought such accounting, legal and tax advice from
Persons other than the Company as it has considered necessary or appropriate to
make an informed decision with respect to the Amendment and its acquisition of
the Amended Note Securities.

 

4.6 No Governmental Review. The Noteholder understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Amended Note Securities or the
Amendment, or the fairness or suitability of the Amended Note Securities or the
Amendment.

 

4.7 Transfer or Resale. Other than to the extent that the resale of certain of
the Amended Note Securities has been registered pursuant to the Company’s
Registration Statement on Form S-1 (Registration No. 333-203199), the Noteholder
understands that the Amended Note Securities have not been registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, transferred or assigned in the absence of (a) an effective registration
statement for the Amended Note Securities under the Securities Act or (b) an
applicable exemption from registration. The Noteholder understands that the
Amended Note Securities may be offered for sale, sold, transferred or assigned
only (i) to a Qualified Institutional Buyer (as defined in Rule 144A under the
Securities Act (“Rule 144A”)) in a transaction meeting the requirements of Rule
144A, (ii) pursuant to an exemption from registration provided under Rule 144,
(iii) upon delivery to the Company of an opinion of counsel reasonably
acceptable to the Company that registration is not required or (iv) pursuant to
an effective registration statement under the Securities Act. The Noteholder
will, and each subsequent holder of the Amended Note Securities is required to,
notify any offeree, purchaser, transferee or assignee of the Amended Note
Securities of the restrictions referred to above to the extent applicable at the
time of disposition.

 

6

 

 

4.8 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Noteholder and shall constitute the
legal, valid and binding obligations of the Noteholder enforceable against the
Noteholder in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

4.9 No Conflicts. The execution, delivery and performance by the Noteholder of
this Agreement, and the consummation by the Noteholder of the transactions
contemplated hereby, will not (a) result in a violation of the organizational
documents of the Noteholder, (b) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Noteholder
is a party, or (c) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Noteholder, except in the case of clauses (b) and (c) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
Noteholder or its ability to perform its obligations hereunder.

 

4.10 Certain Trading Activities. Since the time that the Noteholder was first
contacted by the Company or any other Person regarding a restructuring involving
the Original Notes (whether by amendment or exchange or other transaction),
neither the Noteholder nor any affiliate (as defined by Rule 405 promulgated
pursuant to the Securities Act) of the Noteholder which (a) had knowledge of the
transactions contemplated hereby or any earlier proposed restructuring of the
Original Notes, (b) has or shares discretion relating to the Noteholder’s
investments or trading or information concerning the Noteholder’s investments
and (c) is subject to the Noteholder’s review or input concerning such
affiliate’s investments or trading (collectively, “Trading Affiliates”), has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Noteholder or Trading Affiliate, effected or agreed
to effect any transactions in the securities of the Company in violation of
federal or state securities or other laws.

 

5. Covenants and Agreements.

 

5.1 Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

5.2 Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance the number of
shares so required under the Noteholder Amended Note.

 

7

 

 

5.3 Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

5.4 Limitations on Transfer. During the period commencing at the execution of
this Agreement and ending at the earlier of (a) the termination of this
Agreement or (b) the Amendment Time, the Noteholder shall not sell, assign or
transfer any interest in, or convert all or any portion of, the Noteholder
Original Notes or otherwise take any action which would inhibit or impair the
Noteholder’s ability to consummate the Amendment with respect to the Noteholder
Original Notes at the Amendment Time in compliance with the terms of this
Agreement.

 

5.5 Confidentiality. The Noteholder shall keep any terms of or information
regarding the Amendment, this Agreement, the Amended Note Securities and the
transactions contemplated herein and therein that are not already publicly
available confidential until the earlier to occur of (i) the 8-K Filing Time (as
defined below) and (ii) the termination of this Agreement. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement (the “8-K Filing Time”), the Company shall file a Current Report on
Form 8-K describing certain terms of the transactions contemplated by this
Agreement and the Amended Notes in the form required by the Exchange Act and
attaching the form of this Agreement and the Amended Notes as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing with the SEC, the Noteholder shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Noteholder with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express prior written consent of the Noteholder. Without the prior written
consent of the Noteholder, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of the Noteholder in any filing,
announcement, release or otherwise, unless such disclosure is required by law,
regulations or the Principal Market, and except to the extent that such names
appear in this Agreement.

 

5.6 No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the Amendment or the Amended Note Securities in a manner that would require
registration of the Amended Note Securities under the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of the Principal Market.

 

5.7 No General Solicitation. None of the Company or any of its affiliates or any
other Person acting on its or their behalf (other than any holder of the
Original Notes or their respective affiliates or any other Person acting on
their behalf, as to which no covenant by the Company shall apply) will solicit
offers for, or offer or sell, the Amended Note Securities by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
of Regulation D or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.

 

8

 

 

5.8 Cancellation; No Distribution of Original Notes. Upon consummation of the
Amendment at the Amendment Time, the Original Notes will be cancelled and will
cease to be outstanding. Following the consummation of the Amendment at the
Amendment Time, the Company shall not attempt to resell or reissue the Original
Notes and the Noteholder shall not attempt to resell, transfer or otherwise
dispose of any Original Notes.

 

6. Covenant Regarding Certain Original Note Events. The Noteholder hereby
covenants and agrees that neither it nor any affiliate or agent acting on its
behalf, directly or indirectly, shall assert or cause to be asserted any demand
or claim (whether at law or in equity), or commence, institute or cause to be
commenced or instituted any proceeding of any kind (in a court of law, in a
court of equity, before a regulatory authority, before an arbitrator or
mediator, or otherwise) against the Company related to or stemming from or in
connection with any conversion of any Original Notes prior the date hereof by
any holder, the issuance of, or any failure to issue, any Conversion Shares
prior to the date hereof, or any payment by the Company made in shares prior to
the date hereof of any amount or any amounts due under any of the Original Notes
(including, without limitation, with respect to the timeliness of delivery of
any such Conversion Shares or other shares, or amount or amounts of shares so
delivered), in each instance solely with respect to conversions, issuances, any
purported failures to issue and payments that took place between February 19,
2015 and the date of this Agreement (collectively, the “Original Note Events”).
Notwithstanding the terms and conditions of the Original Notes or the Amended
Notes, the Noteholder and the Company hereby agree that none of the Original
Note Events shall constitute an Event of Default under the Original Notes or the
Amended Notes.

 

7. Conditions to Closing.

 

7.1 Conditions to the Obligations of the Noteholder. The obligations of the
Noteholder to consummate the Amendment are subject to the fulfillment on or
before the Amendment Time of the following:

 

(a) Accuracy of Representations. The representations and warranties made by the
Company in this Agreement shall have been accurate in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date of this Agreement and shall be accurate in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Amendment Time as if made at the Amendment Time.

 

(b) Performance. The covenants and obligations that the Company is required to
comply with or to perform pursuant to this Agreement at or prior to the
Amendment Time shall have been complied with and performed in all material
respects.

 

9

 

 

(c) Execution and Delivery of this Agreement. This Agreement shall have been
executed by the Company and delivered to the Noteholder.

 

(d) Approval. The Approval of the Amendment by the Required Holders.

 

7.2 Conditions to the Obligations of the Company. The obligations of the Company
to consummate the Amendment are subject to the fulfillment on or before the
Amendment Time of the following:

 

(a) Accuracy of Representations. The representations and warranties made by the
Noteholder in this Agreement shall have been accurate in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date of this Agreement and shall be accurate in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Amendment Time as if made at the Amendment Time.

 

(b) Performance. The other covenants and obligations that the Noteholder is
required to comply with or to perform pursuant to this Agreement at or prior to
the Amendment Time shall have been complied with and performed in all material
respects.

 

(c) Execution and Delivery of this Agreement. This Agreement shall have been
executed and delivered by the Noteholder and delivered to the Company.

 

(d) Approval. The Approval of the Amendment by the Required Holders.

 

(e) Delivery of Noteholder Original Notes. Certificate(s) representing the
Noteholder Original Notes shall have been delivered to the Company.

 

8. Termination.

 

8.1 Mutual. This Agreement may be terminated by mutual written consent of both
the Company and the Noteholder.

 

8.2 Failure to Obtain the Approval. If the Approval of the Amendment by the
Required Holders is not obtained by the Company as July 29, 2016, then the
Noteholder or the Company may terminate this Agreement by delivery of written
notice of termination to the other party hereto.

 

8.3 Effect of Termination. If this Agreement is terminated as provided in this
Section 7, then this Agreement will forthwith become null and void and there
will be no liability on the part of either party hereto to the other party
hereto or any other Person or entity in respect thereof; provided, however,
that: (a) the obligations of the parties described in Section 8.3 will survive
any such termination; and (b) no such termination will relieve any party from
liability for breach of its obligations under this Agreement, and in such event
the other party shall have all rights and remedies available at law or equity,
including the right of specific performance against such party.

 

10

 

 

9. Miscellaneous.

 

9.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York without regard to provisions or
principles thereof relating to conflicts of law or choice of law.

 

9.2 Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement and the Amendment upon the
reasonable request of the other party.

 

9.3 Fees and Expenses. Each party shall be responsible for its own fees and
expenses incurred in connection with this Agreement, the Amendment and any other
work associated with a restructuring involving the Original Notes (whether by
amendment or exchange or other transaction.

 

9.4 Severability. If any term or provision of this Agreement or the Amended Note
Securities is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable by any rule of law or public policy, the term or
provision that would otherwise be invalid, illegal or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity, illegality or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Note. Unless explicitly reflected in such court determination, no such
determination with respect to a particular Amended Note Security or related
convertible note amendment agreement will impact the terms or provisions any
other Amended Note Security or convertible note amendment agreement. The parties
hereto will endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provision(s) with a valid provision(s), the effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision(s).

 

9.5 Entire Agreement. This Agreement and the Amended Note Securities represent
the entire agreement and understandings between the parties hereto concerning
the Amendment and the other matters described therein and supersedes and
replaces any and all prior agreements and understandings.

 

9.6 No Oral Modification. This Agreement may only be amended in writing signed
by both the Company and by the Noteholder.

 

9.7 Submission to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court sitting in the
City of New York, Borough of Manhattan in the event any dispute arises out of
this Agreement or the Amended Note Securities or any of the transactions
contemplated hereby or thereby, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement, the Amended Note Securities or any of the transactions contemplated
hereby or thereby in any court other than a federal or state court sitting in
the City of New York, Borough of Manhattan. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

11

 

 

9.8 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.9 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

9.10 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument. Copies of executed counterparts of either this
Agreement or any Amended Note may transmitted by telecopy, telefax or other
electronic transmission service and shall be considered original executed
counterparts.

 

9.11 No Third Party Beneficiaries. Except with respect to the Indemnitees (as
defined in Section 8.15) to the extent provided in Section 8.15, this Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 

9.12 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Agreement shall not be assigned by the Noteholder except in connection with
a sale, assignment or transfer of all or part of the Noteholder Amended Note. In
addition and except as set forth in this Section 8.12, any assignment of this
Agreement shall be made in accordance with the applicable assignment provisions
set forth in the Securities Purchase Agreement and the Noteholder Amended Note.

 

9.13 Notices. Except as otherwise provided for herein, any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered: (a) upon receipt, when delivered personally; (b) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

12

 

 

  If to the Company:       Enerpulse Technologies, Inc.   2451 Alamo Ave. NE,  
Albuquerque, New Mexico 87106   Telephone: (505) 842-5201   Facsimile: (505)
213-0013   Attention: Bryan Templeton,     Chief Financial Officer   Email:
btempleton@enerpulse.com       with a copy (for informational purposes only) to:
      Troutman Sanders LLP   875 Third Avenue   New York, NY 10022   Telephone:
(212) 704-6249   Facsimile: (212) 704-5900   Attention: Aurora Cassirer, Esq.

 

If to the Noteholder, to its address and facsimile number set forth on its
signature page attached hereto, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (a), (b) or
(c) above, respectively.

 

9.14 Remedies. Subject to the limitations set forth in this Agreement, including
without limitation Section 5, the Company and the Noteholder shall have all
rights and remedies set forth in this Agreement and all rights and remedies
which they have been granted at any time under any other agreement or contract
(including the Transaction Documents (as defined in the Securities Purchase
Agreement)) and all of the rights which they have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.

 

9.15 Indemnification. In consideration of the Noteholder’s execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations under this Agreement and the Amended Notes, the Company shall
defend, protect, indemnify and hold harmless the Noteholder and all of its
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or the Amended Notes, or (ii) the
status of the Noteholder as a holder of Original Notes or Amended Notes or an
investor in the Company pursuant to the transactions contemplated hereby. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 8.15
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement (as defined in the Securities Purchase Agreement).

 

13

 

 

9.16 Independent Nature of Noteholder’s Obligations and Rights. The obligations
of the Noteholder under this Agreement or any Transaction Document (as defined
in the Securities Purchase Agreement) are several and not joint with the
obligations of any Other Noteholder, and the Noteholder shall not be responsible
in any way for the performance of the obligations of any Other Noteholder under
this Agreement or any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by the Noteholder pursuant hereto or
in any Transaction Documents, shall be deemed to constitute the Noteholder and
Other Noteholders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Noteholder and Other
Noteholders are in any way acting in concert or as a group, and the Company will
not assert any such claim with respect to the obligations or the transactions
contemplated by this Agreement or the Transaction Documents and the Company
acknowledges that the Noteholder and Other Noteholders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or the Transaction Documents. The Company acknowledges and the
Noteholder confirms that the Noteholder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Noteholder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any Transaction Documents, and it shall not be
necessary for any Other Noteholder to be joined as an additional party in any
proceeding for such purpose. Notwithstanding anything to the contrary set forth
herein, nothing in this Section 8.17 shall in any manner be deemed to waive,
revoke or amend any consent of the Noteholder described in Section 1 hereof.

 

10. Certain Definitions.

 

10.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

14

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Governmental Authority” means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

 

“Legal Requirement” means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

 

“Material Adverse Effect” means any material adverse effect, individually or
taken as a whole, on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its subsidiaries taken as a whole, or on the transactions contemplated hereby or
in the Transaction Documents (as defined in the Securities Purchase Agreement)
or by the agreements and instruments to be entered into in connection herewith,
or on the authority or ability of the Company to perform its obligations under
this Agreement or the Transaction Documents (as defined in the Securities
Purchase Agreement).

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Subsidiary” means any corporation or other entity in which the Company,
directly or indirectly, owns or controls at least a majority of the outstanding
shares of stock, or other ownership interests, having, by the terms thereof, the
voting power to elect a majority of the board of directors (or Persons
performing similar functions) of such corporation or entity.

 

[signature pages follow]

 

15

 

 

IN WITNESS WHEREOF, the parties have executed this convertible note amendment
agreement as of the date first written above.

 

  COMPANY:         ENERPULSE TECHNOLOGIES, INC.         By:
                                  Name:     Title:  

 

Original Notes Should Be Delivered To:

 

Enerpulse Technologies, Inc.

2451 Alamo Ave. NE,

Albuquerque, New Mexico 87106

Attn: Bryan Templeton, Chief Financial Officer

 

[SIGNATURE PAGE TO CONVERTIBLE NOTE AMENDMENT AGREEMENT]

 

16

 

 

  NOTEHOLDER:         [NAME OF NOTEHOLDER]         By:
                                 Name:     Title:  

 

Principal Amount of Senior Convertible Notes due 2018 Owned by the Noteholder: $
__________

 

Contact Information:

 

                           

 

[SIGNATURE PAGE TO CONVERTIBLE NOTE AMENDMENT AGREEMENT]

 

17

 

 

EXHIBIT A

 

FORM OF AMENDED NOTE

 

18

 

 

 

